                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

MICHAEL AMICK AND SARA                        )
AMICK,                                        )
                                              )
             Plaintiffs,                      )
                                              )
             v.                               )
                                              ) CASE NO. 17-03391-CV-S-BP
OREGON COUNTY, MISSOURI; ERIC                 )
KING; DARRIN SORRELL; and TIM                 )
WARD,                                         )
                                              ) JURY TRIAL DEMANDED
             Defendants.                      )


           PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO DEPOSE
                        AN INCARCERATED WITNESS

       Now comes Plaintiff, Michael Amick, by and through his undersigned attorneys, pursuant

to Fed. R. Civ. P. 30(a)(2)(B), and respectfully moves this Court for an order granting Plaintiff

leave to depose James H. Higdon, a witness incarcerated at Crossroads Correctional Center. In

support of this Motion, Plaintiff states as follows:

       1. This lawsuit seeks redress for the injuries suffered by Plaintiff as a result of his

wrongful conviction for the 2008 shooting death of Maxine Vaughan. Plaintiff alleges that he

spent approximately 8 years in prison and jail for a crime of which he was innocent. Years

after his conviction, Plaintiff was granted a new trial and was released from prison in

December 2016. Second Amended Complaint, Doc. 94, ¶¶ 1-10.

       2. James Higdon, the subject of this motion, is a fact witness in this case. Around

five years after Plaintiff’s wrongful conviction, Higdon revealed that he personally heard

another man confess to committing the murder for which Plaintiff was wrongfully convicted.

Doc. 94, ¶ 28.


                                                  1

          Case 6:17-cv-03391-BP Document 145 Filed 05/13/19 Page 1 of 3
      3.         James Higdon is currently an inmate with the Missouri Department of

Corrections, incarcerated at Crossroads Correctional Center, 1115 East Pence Road,

Cameron, MO 64429.

          4. Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), Plaintiff seeks leave

from this Court to depose James Higdon.

          5. Undersigned counsel has conferred with opposing counsel, who has indicated that

Defendants do not oppose Plaintiff's request to depose Mr. Higdon.

          WHEREFORE, Plaintiff Michael Amick seeks an order from this Court pursuant to Fed.

R. Civ. P. 30(a)(2)(B) granting him leave to depose James Higdon at Crossroads Correctional

Center.

                                               RESPECTFULLY SUBMITTED:

                                               /s/ Scott Rauscher
                                               Attorney for Michael Amick
Arthur Loevy*
Jon Loevy*
Scott Rauscher*
Josh Loevy
Omavi Shukur*
LOEVY & LOEVY
311 N. Aberdeen St., 3rd floor
Chicago, IL 60607
(312) 243-5900
Attorneys for Plaintiffs
* Admitted pro hac vice




                                                  2

            Case 6:17-cv-03391-BP Document 145 Filed 05/13/19 Page 2 of 3
                                   CERTIFICATE OF SERVICE

          I, Scott Rauscher, hereby certify that I caused a true and correct copy of the foregoing to

be filed by ECF on May 13, 2019, which caused the foregoing to be served on all counsel of

record.


                                                /s/ Scott Rauscher
                                                Scott Rauscher




                                                   3

            Case 6:17-cv-03391-BP Document 145 Filed 05/13/19 Page 3 of 3
